

115 HR 5485 IH: Hemp Farming Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5485IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Comer (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Agricultural Marketing Act of 1946 to provide for State and Tribal regulation of hemp
			 production, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hemp Farming Act of 2018. 2.Hemp productionThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:
			
				GHemp Production
 297A.DefinitionsIn this subtitle: (1)HempThe term hemp means the plant Cannabis sativa L. and any part of that plant, including the seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)SecretaryThe term Secretary means the Secretary of Agriculture.
 (4)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and
 (D)any other territory or possession of the United States. (5)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture in the State.
 (6)Tribal governmentThe term Tribal government means the governing body of an Indian tribe. 297B.State and Tribal plans (a)Submission (1)In generalA State or Indian tribe desiring to have primary regulatory authority over the production of hemp in the State or territory of the Indian tribe shall submit to the Secretary, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, a plan under which the State or Indian tribe monitors and regulates that production as described in paragraph (2).
 (2)ContentsA State or Tribal plan referred to in paragraph (1)— (A)shall only be required to include—
 (i)a practice to maintain relevant information regarding land on which hemp is produced in the State or territory of the Indian tribe, including a legal description of the land, for a period of not less than 3 calendar years;
 (ii)a procedure for testing, using post-decarboxylation or other similarly reliable methods, delta-9 tetrahydrocannabinol concentration levels of hemp produced in the State or territory of the Indian tribe;
 (iii)a procedure for the effective disposal of products that are produced in violation of this subtitle; and
 (iv)a procedure to comply with the enforcement procedures under subsection (d); and (B)may include any other practice or procedure established by a State or Indian tribe, as applicable, to the extent that the practice or procedure is consistent with this subtitle.
								(3)Relation to State and Tribal law
 (A)No preemptionNothing in this subsection preempts or limits any law of a State or Indian tribe regulating the production of hemp, to the extent that law is consistent with this subtitle.
 (B)References in plansA State or Tribal plan referred to in paragraph (1) may include a reference to a law of the State or Indian tribe regulating the production of hemp, to the extent that law is consistent with this subtitle.
								(b)Approval
 (1)In generalNot later than 60 days after receipt of a State or Tribal plan under subsection (a), the Secretary shall—
 (A)approve the State or Tribal plan if the State or Tribal plan complies with subsection (a); or (B)disapprove the State or Tribal plan only if the State or Tribal plan does not comply with subsection (a).
 (2)Amended plansIf the Secretary disapproves a State or Tribal plan under paragraph (1)(B), the State, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, may submit to the Secretary an amended State or Tribal plan that complies with subsection (a).
 (c)Technical assistanceThe Secretary may provide technical assistance to a State or Indian tribe in the development of a State or Tribal plan under subsection (a).
						(d)Violations
 (1)In generalA violation of a State or Tribal plan approved under subsection (b) shall be subject to enforcement solely in accordance with this subsection.
							(2)Negligent violations
 (A)In generalA hemp producer in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b) shall be subject to subparagraph (B) of this paragraph if the State department of agriculture or Tribal government, as applicable, determines that the hemp producer has negligently violated the State or Tribal plan, including by negligently—
 (i)failing to provide a legal description of land on which the producer produces hemp; (ii)failing to obtain a license or other required authorization from the State department of agriculture or Tribal government, as applicable; or
 (iii)producing Cannabis sativa L. with a delta-9 tetrahydrocannabinol concentration of more than 0.3 percent on a dry weight basis.
 (B)Corrective action planA hemp producer described in subparagraph (A) shall comply with a plan established by the State department of agriculture or Tribal government, as applicable, to correct the negligent violation, including—
 (i)a reasonable date by which the hemp producer shall correct the negligent violation; and (ii)a requirement that the hemp producer shall periodically report to the State department of agriculture or Tribal government, as applicable, on the compliance of the hemp producer with the State or Tribal plan for a period of not less than the next 2 calendar years.
 (C)Result of negligent violationExcept as provided in subparagraph (D), a hemp producer that negligently violates a State or Tribal plan under subparagraph (A) shall not be subject to any criminal or civil enforcement action by the Federal Government or any State government, Tribal government, or local government other than the enforcement action authorized under subparagraph (B).
 (D)Repeat violationsA hemp producer that negligently violates a State or Tribal plan under subparagraph (A) 3 times in a 5-year period shall be ineligible to produce hemp for a period of 5 years beginning on the date of the third violation.
 (3)Other violationsIf the State department of agriculture or Tribal government in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b), as applicable, determines that a hemp producer in the State or territory has violated the State or Tribal plan with a culpable mental state greater than negligence—
 (A)the State department of agriculture or Tribal government, as applicable, shall immediately report the hemp producer to—
 (i)the Attorney General; and (ii)in the case of a State department of agriculture, the chief law enforcement officer of the State; and
 (B)paragraph (1) of this subsection shall not apply to the violation. (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.
 (f)EffectNothing in this section prohibits the production of hemp in a State or the territory of an Indian tribe for which a State or Tribal plan is not approved under this section in accordance with other Federal laws (including regulations).
 297C.Authority to issue regulations and guidelinesThe Secretary shall have sole authority to issue Federal regulations and guidelines that relate to the production of hemp, including Federal regulations and guidelines that relate to the implementation of section 297B..
		3.Funding for hemp research
 (a)Supplemental and alternative cropsSection 1473D(c)(3)(E) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d(c)(3)(E)) is amended by inserting (including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946)) after material.
 (b)Critical agricultural materialsSection 5(b)(9) of the Critical Agricultural Materials Act (7 U.S.C. 178c(b)(9)) is amended by inserting , and including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946) after hydrocarbon-containing plants.
			4.Legitimacy of industrial hemp research
 (a)In generalSection 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is amended— (1)by redesignating subsections (a) and (b) as subsections (b) and (a), respectively, and moving the subsections so as to appear in alphabetical order;
 (2)in subsection (b) (as so redesignated), in the subsection heading, by striking In general and inserting Industrial hemp research; and (3)by adding at the end the following:
					
						(c)Study and report
 (1)In generalThe Secretary shall conduct a study of agricultural pilot programs— (A)to determine the economic viability of the domestic production and sale of industrial hemp; and
 (B)that shall include a review of— (i)each agricultural pilot program; and
 (ii)any other agricultural or academic research relating to industrial hemp. (2)ReportNot later than 120 days after the date of enactment of this subsection, the Secretary shall submit to Congress a report describing the results of the study conducted under paragraph (1)..
 (b)RepealEffective on the date that is 1 year after the date of enactment of this Act, section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is repealed.
			5.Federal crop insurance
 (a)Definition of hempSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended— (1)by redesignating paragraphs (8) through (11) as paragraphs (9) through (12), respectively; and
 (2)by inserting after paragraph (7) the following:  (8)HempThe term hemp has the meaning given the term in section 297A of the Agricultural Marketing Act of 1946..
 (b)Insurance periodSection 508(a)(2) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(2)) is amended by striking and sweet potatoes and inserting sweet potatoes, and hemp. (c)Submission of policies and materials to boardSection 508(h) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended—
 (1)in paragraph (1)(B)— (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so redesignated), by striking The Corporation shall and inserting the following:  (i)In generalThe Corporation shall;
 (C)in clause (i)(I) (as so redesignated), by inserting subject to clause (ii), before will likely; and (D)by adding at the end the following:
						
 (ii)Waiver for hempThe Corporation may waive the viability and marketability requirement under clause (i)(I) in the case of a policy or pilot program relating to the production of hemp.; and
 (2)in paragraph (3)(C)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (iv)in the case of reviewing policies and other materials relating to the production of hemp, may waive the viability and marketability requirement under subparagraph (A)(ii)(I)..
 (d)Agricultural commoditySection 518 of the Federal Crop Insurance Act (7 U.S.C. 1518) is amended by inserting hemp, before aquacultural species. (e)Research and development authoritySection 522(b) of the Federal Crop Insurance Act (7 U.S.C. 1522(b)) is amended—
 (1)in paragraph (2), by adding at the end the following:  (K)Waiver for hempThe Board may waive the viability and marketability requirements under this paragraph in the case of research and development relating to a policy to insure the production of hemp.; and
 (2)in paragraph (3)— (A)by striking The Corporation and inserting the following:
						
 (A)In generalSubject to subparagraph (B), the Corporation; and (B)by adding at the end the following:
						
 (B)Waiver for hempThe Corporation may waive the marketability requirement under subparagraph (A) in the case of research and development relating to a policy to insure the production of hemp..
					6.Conforming changes to Controlled Substances Act
 (a)In generalSection 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)) is amended— (1)by striking (16) The and inserting (16)(A) Subject to subparagraph (B), the; and
 (2)by striking Such term does not include the and inserting the following:  (B)The term marihuana does not include—
 (i)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or (ii)the.
 (b)TetrahydrocannabinolSchedule I, as set forth in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), is amended in subsection (c)(17) by inserting after Tetrahydrocannabinols the following: , except for tetrahydrocannabinols in hemp (as defined under section 297A of the Agricultural Marketing Act of 1946).
 7.Rule of constructionNothing in this Act authorizes interference with the interstate commerce of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946, as added by section 2).
		